DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 01/18/2022.  In virtue of the amendment:
Claims 1-18, 20 and 21 are present in the instant application.
Claims 1, 10 and 14 are currently amended.
Claim 21 is newly added.
Claim 19 is canceled.
The Applicant’s Argument, filed on 01/18/2022, have been considered and found persuasive.  Therefore, the amended claims 1-18, 20 and 21, after conducting of comprehensive search, are allowable.
Examiner’s Statement of Reasons for Allowance
Claims 1-18, 20 and 21 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a connection module for a lamp having a bulb and a base, the connection module comprising: a first side configured to be received by a driver in the base of the lamp; a second side comprising an elongate region extending towards the bulb of the lamp, the elongate region having a width smaller than a length of the second side and the first side; and an antenna integrated in the connection module on an exterior of the elongate region such that no portion of the antenna is inside an interior of the elongate region; wherein the elongate region and the antenna are each substantially planar in form” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-18, 20 and 21 are allowed as being dependent on claim 1), which are not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844